Case 2:18-cv-00493-JRG-RSP Document 218 Filed 03/27/20 Page 1 of 2 PageID #: 10702



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

                                                              §
                                                              §
       UNILOC 2017 LLC,                                       §
                                                              §
                      Plaintiff,                              §
                                                              §
       v.                                                     §    Case No. 2:18-cv-00493-JRG-RSP
                                                              §
       GOOGLE LLC,                                            §
                                                              §
                      Defendant.                              §

                                                       ORDER

            On Friday, March 27, 2020, the Court held an informal telephone conference with counsel

   for both sides in the above-captioned case as contemplated in its Order (Dkt. 209) regarding

   Plaintiff’s March 16, 2020 Emergency Motion to Modify Discovery Deadlines (Dkt. 205). This

   Order memorializes the Court’s rulings from that conference, including certain deadlines. While

   this Order is only being filed in this case, the Court contemplates that the proceedings discussed

   herein will eventually affect all the “first wave” cases. 1

            The deadline to complete fact discovery is March 30, 2020. The parties must file all “non-

   deposition” discovery motions by April 1, 2020. In other words, only discovery motions regarding

   the Rule 30(b)(6) depositions are not subject to this deadline. Instead, motions relating to Rule

   30(b)(6) depositions are due by April 15, 2020. Those motions will be limited to 10 pages, while

   the attachments to the motions will have no page limit. Instead, the notice that the motion is

   based on should be included as an attachment. The Court will hold telephonic hearings on the

   motions beginning the week of April 20, 2020.


   1
    The civil action numbers of the live first wave cases are: 2:18-cv-491; 2:18-cv-492; 2:18-cv-493; 2:18-cv-496; 2:18-
   cv-497; 2:18-cv-499; 2:18-cv-502; 2:18-cv-503; and 2:18-cv-504.
Case 2:18-cv-00493-JRG-RSP Document 218 Filed 03/27/20 Page 2 of 2 PageID #: 10703



          This Order does not override the usual meet and confer rules. As such, the obligation to

   meet and confer before filing relevant motions still exists. Further, the parties should clearly

   specify the amount of time requested for each Rule 30(b)(6) deposition during the meet and confer

   process.
         SIGNED this 3rd day of January, 2012.
         SIGNED this 27th day of March, 2020.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 2/2
